—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted summary judgment to defendants, landlords of the premises where plaintiff was injured. There is no evidence that defendants exercised such supervision and control over the premises at the time plaintiff was injured so as to render them liable to plaintiff (see, Lashway v King, 179 AD2d 919, 921; Firpi v New York City Hous. Auth., 175 AD2d 858, 859-860, lv denied 78 NY2d 864; Cavanaugh v Knights of Columbus Council 4360, 142 AD2d 202, lv denied 74 NY2d 604). The grant of summary judgment was not premature; plaintiff failed to demonstrate that further discovery would give rise to identifiable triable issues of fact (see, Jessup v Hedberg, 196 AD2d 857; Waterman v Yamaha Motor Corp., 184 AD2d 1029). (Appeal from Order of Supreme Court, Oneida County, Shaheen, J.—Summary Judgment.) Present—Balio, J. P., Lawton, Wesley, Doerr and Davis, JJ.